DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	It is acknowledged that the instant application filed November 8, 2019 is a divisional of US App No. 15/097,341 filed April 13, 2016, which claims foreign priority to KR 10-2015-0052710 filed April 14, 2015.
Abstract Objection
The abstract of the disclosure is objected to because 
In line 2 it is unclear what is meant by “(beta)” .  
Correction is required.  See MPEP § 608.01(b).
Claim Objection
Claim 1 is objected to because of the following informalities:  
Steps (4), (5), and (6) line 3 “cold-rolled” should be written as “cold-rolling” because the process steps of claim 1 are recited as present tense ending in “-ing”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 step (1) line 2 “(beta)” renders the claim indefinite. It is unclear what is meant by beta and whether or not this limitation is required by the claim because it is in parenthesis. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of requiring solution heat treatment at 1,000 to 1,050°C, which is also known as a beta temperature.
Claim 1 step (1) line2 2-3 “beta-quenching” renders the claim indefinite. It is unclear what is meant by beta-quenching. It could mean (1) quenching from the beta temperature or (2) quenching to the beta temperature. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of requiring (1) quenching from the beta temperature.	Claim 1 step (3) line 2 “the ingot” renders the claim indefinite. It is unclear whether this refer to the ingot prepared in step (1), the solution heat treated ingot of step (2), or the preheated ingot of step (3). For the purpose of examination claim 1 will be given the broadest reasonable interpretation of requiring hot rolling at a reduction ratio of 60 to 65% after preheating the ingot as recited in step (3).
	Claim 2 line 1 “the rolled material” renders the claim indefinite. It is unclear which rolling process this is referring to. Rolling is recited in claim 1 steps (3), (4), (5), and (6). For the purpose of examination claim 2 will be given the broadest reasonable interpretation of referring to the rolled material of step (7) such that the final vacuum annealing temperature and time are further limited by claim 2.
Claim 2 lines 2-4 “final vacuum annealing for 7 to 9 hr in three temperature ranges, including 460 to 470°C, 510 to 520°C, and 580 to 590°C” renders the claim indefinite. It is unclear whether final vacuum annealing is required to be performed for 7 to 9 hours at (1) all three temperature ranges of 460 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2009-092489 machine translation) in view of either one of Takeda (JP H08-253828 machine translation) or Takase (JP H01-116057 machine translation).
Regarding claim 1, Kim teaches a Zr alloy (pg. 1 para. 1-2) comprising 1.2 to 1.6 wt% Nb, 0.05 to 0.2 wt% Cu, 0.15 to 0.5 wt% Fe, Cr, Sn, Si, and O (pg. 2 para. 3-4, pg. 3 para. 2-3) manufactured by preparing an ingot (pg. 3 para. 4) (i.e. step (1)), heat treating at 1000 to 1100°C for 10 to 30 minutes (pg. 4 para. 1) in the beta region then cooling with water (pg. 3 para. 4) (i.e. step (2)), hot rolling by preheating at 600 to 700°C for 10 to 30 minutes and rolling at a reduction ratio of 60 to 80% (i.e. step (3)), heat treatment at 570 to 590°C for 1.5 to 2.5 hours, cold rolling at 45 to 55%, (i.e. step (4)) heat treating at 570 to 590°C for 1.5 to 2.5 hours, cold rolling at 40 to 50%, (i.e. step (5)) heat treating at 570 to 590°C for 1.5 to 2.5 hours, cold rolling at 45 to 55%, (i.e. step (6)) then final heat treatment at 450 to 490°C for 2 to 4 hours (pg. 4 para. 1-2) (i.e. step (7)). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Kim is silent to the presence of 0.4 to 0.8 wt% Mo.
Takeda teaches a Zr alloy ([0001]) comprising 0.2 to 1.5% Nb, 0.1 to 0.3 wt% Fe, and 0.1 to 0.5 wt% of Mo and Cu, Sn, Cr, and Si ([0011]-[0021]).
It would have been obvious  to one of ordinary skill in the art before the filing of the instantly claimed invention in the Zr alloy of Kim to include 0.1 to 0.5 wt% total of Mo and Cu because it improves uniform corrosion resistance (Takeda [0019]). Kim in view of Takeda teaches 0.05 to 0.2 wt% Cu (Kim pg. 2 para. 3-4, pg. 3 para. 2-3) and 0.1 to 0.5 wt% total Mo and Cu (Takeda [0019]). Therefore, the Mo content ranges from 0.05 to 0.45 wt%. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
As an alternative to Takeda, Takase teaches a Zr alloy comprising 0.5 to 2.5% Nb, Sn, and 0.1 to 1.0% Mo (abstract, pg. 2 para. 3).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to add 0.1 to 1.0% Mo to the steel of Kim because Nb dissolves in the non-equilibrium phase with the fine intermetallic compound phase containing Mo as the nucleus precipitates as an intermetallic compound, reducing the amount of Nb dissolved in the solid solution, promoting the decomposition of the equilibrium phase where the fine precipitates increase the strength of the alloy (Takase pf. 2 para. 3). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2009-092489 machine translation) in view of Takase (JP H01-116057 machine translation).
Regarding claim 2, Kim teaches final heat treatment at 450 to 490°C for 2 to 4 hours (pg. 4 para. 2), and is silent to heat treating for 7 to 9 hours.
Takase teaches a Zr alloy with a final heat treatment of 400 to 640°C for 0.5 to 30 hours (pg. 3 para. 2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to perform the final heat treatment of Kim for 0.5 to 30 hours because within this range the heat treatment improves corrosion resistance (Takase pg. 3 para. 2).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2009-092489 machine translation) in view of Takeda (JP H08-253828 machine translation) as applied to claim 1 above, and further in view of Takase (JP H01-116057 machine translation).
Regarding claim 2, Kim teaches final heat treatment at 450 to 490°C for 2 to 4 hours (pg. 4 para. 2), and is silent to heat treating for 7 to 9 hours.
Takase teaches a Zr alloy with a final heat treatment of 400 to 640°C for 0.5 to 30 hours (pg. 3 para. 2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to perform the final heat treatment of Kim for 0.5 to 30 hours because within this range the heat treatment improves corrosion resistance (Takase pg. 3 para. 2).
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2013/0220493) in view of Takase (JP H01-116057 machine translation), Shu (CN 103194650 machine translation), and Meiyi (CN 101117677 machine translation).
Regarding claim 1, Park teaches a Zr alloy for nuclear fuel cladding ([0016]) comprising 1.0 to 1.2 wt% Nb, 0.02 to 0.1 wt% Cu, 0.3 to 0.8 wt% Fe ([0035]-[0036], [0042]-[0049]) manufactured by forming an ingot ([0062], [0073], [0074]) (i.e. step (1)), solution heat treating at 1000 to 1200°C for 10 to 40 minutes followed by rapidly cooling with water ([0064], [0075], [0076]) (i.e. step (2)), extruding at 600 to 640°C ([0065], [0077], [0078]), heat treating at 570 to 610°C for 2 to 4 hours ([0066], [0079], [0080]), then cold processing and heat treating 1 to 4 times at 570 to 610°C for 3 to 10 hours ([0067], [0081], [0082]) (i.e. steps (4)-(6)), and final heat treating at 470 to 580°C for 1 to 1000 hours ([0068], [0083]) ([0052]-[0059]) (i.e. step (7)).
Park teaches extruding at 600 to 640°C ([0065], [0077], [0078]) (i.e. step (3)), but is silent to hot rolling.
Takase traches a method for manufacturing a Zr alloy comprising hot plastic working by hot extrusion or hot rolling (pg. 2 para. 3).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Park to hot roll instead of extrude because it is an art recognized equivalent to hot extrusion in the process of manufacturing a Zr alloy (Takase pg. 2 para. 3). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Park and Takase teach hot rolling (Takase pg. 2 para. 3) at 600 to 640°C (Park [0065], [0077], [0078]) (i.e. step (3)), but are silent to the reduction amount.
Shu teaches a method of manufacturing a Zr-1Nb alloy ([0002]) comprising hot rolling at 600 to 700°C with a deformation of at least 50% ([0013], [0042]).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Park and Takase to hot roll with a deformation of at least 50% because this amount rolls the ingot to a predetermined thickness (Shu [0013], [0042]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Park teaches cold processing ([0067], [0081], [0082]) (i.e. steps (4)-(6)), but is silent to the reduction amount.
Meiyi teaches a method of manufacturing a Zr alloy ([002]) comprising cold rolling 3 to 4 times with a reduction of 30 to 50% and between each cold rolling annealing at 600 to 750°C for 3 to 5 hours ([0014]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Park to cold roll at a reduction of 30 to 50% because this amount of cold rolling is part of the process of obtaining a corrosion resistant Zr alloy (Meiyi [0014]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Park is silent to the presence of 0.4 to 0.8 wt% Mo.
Takase teaches a Zr alloy comprising 0.5 to 2.5% Nb, Sn, and 0.1 to 1.0% Mo (abstract, pg. 2 para. 3).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made to add 0.1 to 1.0% Mo to the steel of Park because Nb dissolves in the non-equilibrium phase with the fine intermetallic compound phase containing Mo as the nucleus precipitates as an intermetallic compound, reducing the amount of Nb dissolved in the solid solution, promoting the decomposition of the equilibrium phase where the fine precipitates increase the strength of the alloy (Takase pf. 2 para. 3). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).  
Regarding claim 2, Park teaches final heat treating at 470 to 580°C for 1 to 1000 hours ([0068], [0083]) ([0052]-[0059]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2013/0220493) in view of Takase (JP H01-116057 machine translation), Shu (CN 103194650 machine translation), Meiyi (CN 101117677 machine translation), and Takeda (JP H08-253828 machine translation).
Regarding claim 1, Park teaches a Zr alloy for nuclear fuel cladding ([0016]) comprising 1.0 to 1.2 wt% Nb, 0.02 to 0.1 wt% Cu, 0.3 to 0.8 wt% Fe ([0035]-[0036], [0042]-[0049]) manufactured by forming an ingot ([0062], [0073], [0074]) (i.e. step (1)), solution heat treating at 1000 to 1200°C for 10 to 40 minutes followed by rapidly cooling with water ([0064], [0075], [0076]) (i.e. step (2)), extruding at 600 to 640°C ([0065], [0077], [0078]), heat treating at 570 to 610°C for 2 to 4 hours ([0066], [0079], [0080]), then cold processing and heat treating 1 to 4 times at 570 to 610°C for 3 to 10 hours ([0067], [0081], [0082]) (i.e. steps (4)-(6)), and final heat treating at 470 to 580°C for 1 to 1000 hours ([0068], [0083]) ([0052]-[0059]) (i.e. step (7)).
Park teaches extruding at 600 to 640°C ([0065], [0077], [0078]) (i.e. step (3)), but is silent to hot rolling.
Takase traches a method for manufacturing a Zr alloy comprising hot plastic working by hot extrusion or hot rolling (pg. 2 para. 3).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Park to hot roll instead of extrude because it is an art recognized equivalent to hot extrusion in the process of manufacturing a Zr alloy (Takase pg. 2 para. 3). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Park and Takase teaches hot rolling (Takase pg. 2 para. 3) at 600 to 640°C (Park [0065], [0077], [0078]) (i.e. step (3)), but is silent to the reduction amount.
Shu teaches a method of manufacturing a Zr-1Nb alloy ([0002]) comprising hot rolling at 600 to 700°C with a deformation of at least 50% ([0013], [0042]).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Park and Takase to hot roll with a deformation of at least 50% because it rolls the ingot to a predetermined thickness (Shu [0013], [0042]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Park teaches cold processing ([0067], [0081], [0082]) (i.e. steps (4)-(6)), but is silent to the reduction amount.
Meiyi teaches a method of manufacturing a Zr alloy ([002]) comprising cold rolling 3 to 4 times with a reduction of 30 to 50% and between each cold rolling annealing at 600 to 750°C for 3 to 5 hours ([0014]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Park to cold roll at a reduction of 30 to 50% because this amount of cold rolling is part of the process of obtaining a corrosion resistant Zr alloy (Meiyi [0014]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Park is silent to the presence of 0.4 to 0.8 wt% Mo.
Takeda teaches a Zr alloy ([0001]) comprising 0.2 to 1.5% Nb, 0.1 to 0.3 wt% Fe, and 0.1 to 0.5 wt% total of Mo and Cu, Sn, Cr, Si ([0011]-[0021]).
It would have been obvious  to one of ordinary skill in the art before the filing of the instantly claimed invention in the Zr alloy of Park to include 0.1 to 0.5 wt% total of Mo and Cu because they improves uniform corrosion resistance (Takeda [0019]). Park in view of Takeda teaches 0.01 to 0.2 wt% Cu (Park [0035]-[0036], [0042]-[0049]) and 0.1 to 0.5 wt% total Mo and Cu (Takeda [0019]). Therefore, the Mo content ranges from 0.09 to 0.45 wt%. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 2, Park teaches final heat treating at 470 to 580°C for 1 to 1000 hours ([0068], [0083]) ([0052]-[0059]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Related Art
Kim Hyun Gil (KR 2010-081744 machine translation)
Kim Hyun Gil teaches a method of manufacturing a Zr alloy that overlaps with that claimed (page 4). The alloy of Kim Yun Gil includes 0.2 to 0.4 wt% Nb (page 3), which falls outside the claimed range of 0.5 to 1.2% Nb. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                              

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735